REASONS FOR ALLOWANCE
Claims 1, 2, and 4-10 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a pulley-torsional damper integrated group comprising: a hub adapted to be rigidly connected to a drive member, a pulley connected to the hub, said hub comprising an inner tubular wall and an outer tubular wall, said pulley being angularly coupled to said hub by a ring made of elastomeric material, said ring having an outer surface towards the pulley and an inner surface towards the hub,  wherein an adhesive is arranged on at least one of said outer or inner surfaces of said ring made of elastomeric material and extends axially for a percentage lower than 90% of the axial extension of said outer surface and/or inner surface, as required by claim 1.  Tagawa et al. (EP 1176337 A1) does not disclose or render obvious the claim combination comprising, inter alia, that an adhesive is arranged on at least one of said outer or inner surfaces of said ring made of elastomeric material and extends axially for a percentage lower than 90% of the axial extension of said outer surface and/or inner surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656